Citation Nr: 1740328	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for asbestosis. 

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to an initial compensable rating for bladder cancer.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009, September 2009, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript is of record.

The Board previously remanded for further development in July 2015.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Veteran testified at a hearing before a VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was notified in a July 2017 letter of his options.  In that same month, the Veteran's attorney submitted a written request for a videoconference hearing before the Board.

A videoconference hearing has not yet been scheduled and the Veteran has not withdrawn his hearing request.  38 C.F.R. § 20.704 (2016). 

As the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference at the RO, in accordance with his July 2017 request.  The Veteran must be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




